UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-2255
                                      ___________

                                JAMILA RUSSELL; L.T.

                                            v.

      SUPERIOR COURT MARSHAL CHRISTOPHER RICHARDSON,
           IN HIS INDIVIDUAL AND OFFICIAL CAPACITY;
GOVERNMENT OF THE VIRGIN ISLANDS; SUPERIOR COURT OF THE VIRGIN
                           ISLANDS

                         *Superior Court of the Virgin Islands,
                    Superior Court Marshal Christopher Richardson,
                         in his individual and official capacity,
                                                  Appellants
                     ____________________________________

                          On Appeal from the District Court
                                of the Virgin Islands
                           (D.V.I. Civ. No. 1-15-cv-00049)
                   Honorable Anne E. Thompson, U.S. District Judge
                     ____________________________________

                                  Argued: May 22, 2018

                Before: KRAUSE, ROTH, and FISHER, Circuit Judges
                                 ___________

                                      JUDGMENT
                                      ___________

       This cause came to be considered on the record from the United States District

Court for the Virgin Islands and was argued on May 22, 2018. Because proceedings in

the District Court have continued during the pendency of this appeal, we find that the

interests of the parties and the public are best served by issuing our judgment promptly.
         On consideration whereof, it is now hereby ORDERED and ADJUDGED by this

Court that the judgment of the District Court entered on May 16, 2017, be and the same is

hereby AFFIRMED in all respects except as to Appellees’ gross negligence claim, on

which point it is REVERSED. A formal opinion will follow. The time for filing a

petition for rehearing shall run from the date that the Court’s formal opinion is entered on

the docket. Costs taxed against the Appellants.

                                                  By the Court,

                                                  s/Cheryl Ann Krause
                                                  Circuit Judge

                                                  ATTEST:


                                                  s/ Patricia S. Dodszuweit
                                                  Clerk

Dated:         July 18, 2018




                                             2